
	

113 S424 IS: National Pediatric Research Network Act of 2013
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 424
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Brown (for himself,
			 Mr. Wicker, Mr.
			 Blumenthal, Mr. Blunt,
			 Ms. Collins, Mr. Portman, and Mr.
			 Whitehouse) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend title IV of the Public Health Service Act to
		  provide for a National Pediatric Research Network, including with respect to
		  pediatric rare diseases or conditions.
	
	
		1.Short titleThis Act may be cited as the
			 National Pediatric Research Network
			 Act of 2013.
		2.National
			 Pediatric Research NetworkSection 409D of the Public Health Service
			 Act (42 U.S.C. 284h; relating to the Pediatric Research Initiative) is
			 amended—
			(1)by redesignating
			 subsection (d) as subsection (f); and
			(2)by inserting after
			 subsection (c) the following:
				
					(d)National
				Pediatric Research Network
						(1)NetworkIn
				carrying out the Initiative, the Director of NIH, in consultation with the
				Director of the Eunice Kennedy Shriver National Institute of Child Health and
				Human Development and in collaboration with other appropriate national research
				institutes and national centers that carry out activities involving pediatric
				research, may provide for the establishment of a National Pediatric Research
				Network consisting of the pediatric research consortia receiving awards under
				paragraph (2).
						(2)Pediatric
				research consortia
							(A)In
				generalThe Director of NIH
				may award funding, including through grants, contracts or other mechanisms, to
				public or private nonprofit entities—
								(i)for establishing
				or strengthening pediatric research consortia; and
								(ii)for providing support for such consortia,
				including with respect to—
									(I)basic, clinical, behavioral, or
				translational research to meet unmet pediatric research needs; and
									(II)training researchers in pediatric research
				techniques in order to address unmet pediatric research needs.
									(B)ResearchThe
				Director of NIH may ensure that—
								(i)each consortium receiving an award under
				subparagraph (A) conducts or supports at least one category of research
				described in subparagraph (A)(ii)(I) and collectively such consortia conduct or
				support all such categories of research; and
								(ii)one or more such consortia provide training
				described in subparagraph (A)(ii)(II).
								(C)Number of
				consortiaThe Director of NIH may make awards under this
				paragraph for not more than 8 pediatric research consortia, with a minimum of
				one pediatric research consortium that prioritizes collaboration with
				institutions serving rural areas.
							(D)Organization of
				consortiumEach consortium receiving an award under subparagraph
				(A) shall—
								(i)be
				formed from a collaboration of cooperating institutions;
								(ii)be coordinated by
				a lead institution; and
								(iii)meet such
				requirements as may be prescribed by the Director of NIH.
								(E)Supplement, not
				supplantAny support received
				by a consortium under subparagraph (A) shall be used to supplement, and not
				supplant, other public or private support for activities authorized to be
				supported under this paragraph.
							(F)Duration of
				consortium supportSupport of a consortium under subparagraph (A)
				may be for a period of not to exceed 5 years. Such period may be extended at
				the discretion of the Director of NIH.
							(3)Coordination of
				consortia activitiesThe Director of NIH shall—
							(A)as appropriate,
				provide for the coordination of activities (including the exchange of
				information and regular communication) among the consortia established pursuant
				to paragraph (2); and
							(B)as appropriate,
				require the periodic preparation and submission to the Director of reports on
				the activities of each such consortium.
							(e)Research on
				pediatric rare diseases or conditions
						(1)In
				generalIn making awards
				under subsection (d)(2) for pediatric research consortia, the Director of NIH
				may ensure that an appropriate number of such awards are awarded to such
				consortia that agree to—
							(A)focus primarily on
				pediatric rare diseases or conditions (including any such diseases or
				conditions that are genetic disorders or are related to birth defects);
				and
							(B)conduct or coordinate one or more multisite
				clinical trials of therapies for, or approaches to, the prevention, diagnosis,
				or treatment of one or more pediatric rare diseases or
				conditions.
							.
			
